Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 and 25-29 directed to inventions non-elected without traverse.  Accordingly, claims 15-19 and 25-29 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
cancel claims 15-19 and 25-29.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
-Park (US 20160301529) discloses a method performed by a subscription manager-discovery server (SM-DS) (Park paragraph 0050).
Jeong (US 20090313306) discloses an effective subscriber management systems for mobile number portability (MNP) in a wireless communication system (Jeong Abstract), transmitting data required for MNP to data base (Jeong Fig. 3 S330).
Park (US 20160021529) discloses receiving, from a subscription manager-data preparation (SM-DP) server (Park paragraph 0011), MNP information generated based on a subscription request of user equipment (UE) (Park Fig. 1).


However, the combination of Park (US 20160301529), Jeong and Park (US 20160021529)  fails to teach “performed by a subscription manager-discovery server (SM-DS), of managing mobile number portability (MNP) in a wireless communication system, the method comprising: receiving, from a subscription manager-data preparation (SM-DP) server, MNP information generated based on a subscription request of user equipment (UE); transmitting, based on the MNP information, a request for a unique porting code (UPC) to a first operator server to which the UE is subscribed; transmitting, based on the UPC, a subscription request of the UE to a second operator server; and receiving porting time information of the UE determined based on the subscription request”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641